RECE, C. J.
On the 15th March, 1843, the complainant executed to John May a conveyance, absolute on its face, of a plantation, slaves and other property. The bill was filed on the 24th January, 1855, for the purpose of having the conveyance declared to be a mortgage, and the complainant 1st in to redeem.
An examination of the pleadings and proof has brought us to the conclusion, that the arrangement between these parties, by which John May got the title to the property of the complainant, was designed by them to delay, hinder, or defraud the creditors of the complainant. With that design, they made the sale an absolute one on its face, and a mortgage by private agreement. That being so, “ no *205•obligation to reconvev, growing out of the transaction, or forming part of it,” can be enforced in a court of equity. "Whilst that court will not allow the grantee in an absolute ■conveyance to hold the property discharged of the conditions or trusts, which by his consent were attached to the •conveyance, and which he agreed to fulfill when the transaction is fair and lawful on the part of the grantor, (Sewell v. Price’s Adm'rs, 32 Ala. 97 ;) yet it cannot aid a grantor in carrying out and effectuating an illegal arrangement, by which he has parted with the title to his property by an absolute conveyance, for the purpose of delaying, hindering or defrauding his creditors, upon the private verbal agreement that the grantee would reconvey the property, or allow it to be redeemed. When parties enter into such arrangements, a court of equity does not interfere between them, but leaves them where they have thus placed themselves. These views are well sustained by authority, and are decisive of this case.—Brantley v. West, 27 Ala. 542; Ford’s Ex’rs v. Lewis, 10 B. Mon. 127; Wright v. Wright, 2 Litt. 8; Grider v.Graham,4 Bibb,70; Thomas v. McCormick, 9 Dana, 108 ; Norris v. Norris, ib. 317 ; Trimble v. Ratcliff, 9 B. Monroe, 513; Owen v. Sharp, 12 Leigh, 427; Rhem v. Tull, 13 Ired. 62; Deally’s Heirs v. Murphy, 3 A. K. Marsh, 475 ; Cornell v. Pierson, 4 Halsted’s Ch. R. 478; Story’s Conflict of Laws, § 247; Booth v. Hodgson, 6 Term R. 405; Fivaz v. Nicholls, 52 Eng. Com. Law R. 502; Roby v. West, 4 New Hamp. R. 285.
It will be readily perceived, that the result of this case would not be changed by the opinion we might entertain on the other questions presented by the record. We therefore decline to express our opinion on those questions; and put the affirmance of the chancellor’s decree upon the views hereinabove expressed.
Decree affirmed, at the costs of appellant.